
	

113 HRES 545 IH: Expressing the sense of the House of Representatives that the Federal Government should adopt and use accrual basis generally accepted accounting principles for Government budgeting, financial reporting, and performance evaluation purposes.
U.S. House of Representatives
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2014
			Mr. Renacci (for himself, Mr. Conaway, Mr. Sherman, and Mr. Murphy of Florida) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Federal Government should adopt and
			 use accrual basis generally accepted accounting principles for Government
			 budgeting, financial reporting, and performance evaluation purposes.
	
	
		Whereas President Thomas Jefferson instructed Secretary of the Treasury Albert Gallatin in 1802: If … there can be added a simplification of the form of accounts in the Treasury Department, and in
			 the organization of its officers, so as to bring everything to a single
			 centre, we might hope to see the finances of the Union as clear and
			 intelligible as a merchant’s books, so that every member of Congress, and
			 every man of any mind in the Union, should be able to comprehend them, to
			 investigate abuses, and consequently to control them.;
		Whereas, in 1949, the findings of the first Hoover Commission were endorsed by President Harry
			 Truman, and the Commission’s recommendations were issued to Congress in
			 nineteen separate reports, resulting in the passage of the Budget and
			 Accounting Procedures Act of 1950, giving the General Accounting Office
			 the authority to make it a requirement that agency accounting systems be
			 maintained on the accrual basis in order to secure Comptroller General
			 approval;
		Whereas, in 1955, the findings of the second Hoover Commission Report were endorsed by President
			 Eisenhower and reported to the United States Congress which passed Public
			 Law 84–863, in 1956, establishing the following: As soon as practicable … the head of each executive agency shall, in accordance with the principles
			 and standards prescribed by the Comptroller General, cause the accounts of
			 such agency to be maintained on an accrual basis to show the resources,
			 liabilities, and costs of operations of such agency with a view to
			 facilitating the preparation of cost-based budgets …;
		Whereas, in 1967, President Lyndon Johnson’s Commission on Budget Concepts, a temporary blue ribbon commission headed by the Secretary of the Treasury David Kennedy, recommended that the accrual
			 basis of measuring receipts and expenditures be substituted for the cash
			 basis at as early a date as feasible.;
		Whereas, in 1969, President Richard Nixon reaffirmed the conclusions of President Johnson’s
			 Commission on Budget Concepts to make the conversion for the Federal
			 Government from the cash basis to the accrual basis of accounting;
		Whereas, in 1976, before the Committee to Investigate a Balanced Federal Budget of the Democratic
			 Research Organization on Implementing Accrual Accounting Within the
			 Federal Government, Comptroller General Elmer Staats stated the following: In summary, accrual accounting in the Federal Government has been a legal requirement since 1956.
			 Since accrual accounting is fundamental to sound financial management it
			 has always been a basic tenet of our principles and standards. I believe
			 that current economic conditions and the extensive government use of
			 deficit financing have accentuated the need for the Federal Government to
			 provide better overall financial reports that show clearly for the benefit
			 of the Congress and the public the major aspects of its financial position
			 and operations.;
		Whereas, in 1984, the United States Treasury prepared its own prototype version of the United
			 States Government’s annual consolidated financial statements with a reconciliation schedule of accrual operation results to the cash basis budget as of September 30,
			 1983 and 1982, but deviated from accrual accounting by removing, from the financial statements, the actuarially
			 computed long-term liability for Social Security and Medicare;
		Whereas, in October 1990, a Memorandum of Understanding on Federal Government Accounting Standards among the General Accounting
			 Office, the Department of the Treasury, and the Office of Management and
			 Budget established the current Federal Accounting Standards Advisory Board to determine accounting standards that are appropriate for the United States Government’s annual financial statements, as requested
			 of the Director of the Office of Management and Budget in the Chief
			 Financial Officers Act of 1990;
		Whereas, in November 1990, President George H.W. Bush signed the Chief Financial Officers Act of
			 1990, establishing a Chief Financial Officer for the United States, within
			 the Office of Management and Budget, for each major United States
			 department and agency, and requiring the annual financial statements of
			 the United States Government to be publicized annually;
		Whereas, in October 1992, the National Executive Committee of the Association of Government
			 Accountants adopted the recommendations of the organization’s Truth in
			 Budgeting and Accounting Blue Ribbon Task Force, calling for, among other
			 things, the use of an accrual basis of accounting, including realistic treatment of all unrecorded and
			 contingent liabilities;
		Whereas, in 2003, Federal Reserve Chairman Alan Greenspan, in testimony before Congress, stated
			 that the use of accrual-basis accounting for the Federal Government would lay out more clearly the true costs and benefits of changes to various taxes and outlay
			 programs and facilitate the development of a broad budget strategy … In
			 doing so, these accounts should help shift the national dialogue and
			 consensus toward a more realistic view of the limits of our national
			 resources.;
		Whereas, in 2009, the American Institute of Certified Public Accountants, in a letter to the
			 Federal Accounting Standards Advisory Board, stated that we continue to believe that the social insurance programs … are currently executed and publicized
			 as
			 exchange programs and that there should be expense and liability
			 recognition. (on the accrual basis);
		Whereas the 2012 financial statements for the United States Government refer to the accounting
			 system used by the Department of the Treasury in preparing annual reports
			 as a modified-cash basis, not an accrual basis;
		Whereas, on June 25, 2012, the Governmental Accounting Standards Board, an organization created to
			 establish and improve standards of State and local governmental accounting
			 and financial reporting, voted to approve statement No. 68, Accounting and Financial Reporting for Pensions, improving the way State and local governments report their pension liabilities and expenses, and
			 resulting in a more faithful representation of the full impact of these
			 obligations by reporting net pension liabilities on the balance sheet
			 (providing citizens and other users of these financial reports with a
			 clearer picture of the size and nature of these financial pension
			 obligations);
		Whereas the adoption of Governmentwide accrual accounting for budgeting and financial reporting
			 would not infringe on the explicit constitutional power of Congress and
			 its respective committees to appropriate and collect—through taxation,
			 fees, and borrowing—Federal funds determined on a cash-flow basis,
			 necessary for the collection, disbursement, and management of the United
			 States cash resources; and
		Whereas the continuing use of the cash basis of accounting for the compilation of the annual budget
			 substantially understates Federal expenses and annual budget deficits, and
			 the use of modified cash-hybrid accrual accounting for the preparation of
			 the United States Consolidated Annual Financial Statements does not
			 present fairly, nor accurately, the financial condition and results of
			 operation of the consolidated departments and agencies of the United
			 States: Now, therefore, be it
	
		That the House of Representatives—
			(1)agrees to consider legislation to implement accrual basis generally accepted accounting principles
			 for United States Government budgeting, financial reporting, and
			 performance measures;
			(2)acknowledges that the use of accrual basis accounting for United States Government budgeting,
			 financial reporting, and performance measures would provide a more
			 accurate measure of the United States Government’s finances and their
			 impact on the Nation’s economy;
			(3)requests the Comptroller General of the United States to prescribe the manner in which accrual
			 based generally accepted accounting principles can be applied to United
			 States Government budgeting, financial reporting, and performance measures
			 in the fiscal year following the passage of legislation to implement the
			 reforms outlined in this resolution; and
			(4)recognizes the use of accrual accounting standards in the Federal Government can assist in
			 management improvement for the agencies and departments of the Federal
			 Government—publicizing true costs, minimizing government waste, and
			 controlling inefficient spending, especially on long-term Government
			 contracts.
			
